DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Claims 1-20 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited. The closest reference No. 2019/0044515 A1 (Gutala et al.) does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein generating at least one of electromagnetic measurement data and magnetic wave measurement data using a first sensor of a first sensor die, providing the output of the first sensor to a first compute fabric, generating analysis results from data received from the first sensor, wherein the sensor die, the compute fabric, data processing circuit and data storage circuit are all coupled within a single microelectronic device package as cited in independent claims 1 and 14.

Instead, Gutala et al. disclose an integrated circuit device having separate dies for programmable logic fabric and circuitry to operate the programmable logic fabric; the first integrated circuit die includes field programmable gate array fabric, and a second integrated circuit die, coupled to the first integrated circuit die, including fabric support circuitry. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864